Charles P. Daly, Chief Justice.
I concur in affirming the judgment. The case of Dannat v. The Mayor, referred to by Judge Larremore, is applicable, for although that was a case in which the claim was to be paid by the comptroller upon a draft of the Board of Education, in which it was held that the plaintiff had no action against the city until he had obtained the draft, and which he could by action compel the Board of Education to give, if he was entitled to it, and this is a case in which the salary is paid by the treasurer of the police board out- of funds deposited by the city with the board for such purposes, the rule recognized and applied there.is the rule in the present case, which is, that the city is not liable and cannot be sued until there is some default on its part. It was held in that case that if the comptroller refused to pay the draft when presented, having funds in his hands wherewith to pay it, he could be compelled by mandamus to pay it, or probably held liable in an action for his •misfeasance in not doing so when the draft was demanded. The treasurer of the police board stands in the same position. He can be compelled to pay, if the salary is due and payable and he has funds in his hands to pay it. If the city has *492placed the necessary funds in his hands, it has not, in the language of the opinion in that case, “ omitted any thing to make it liable,” and the plaintiff’s remedy is not against the city, but against the treasurer, or against the board, if he withholds the payment under its direction, in a case where the plaintiff is lawfully entitled to the payment of the amount claimed.
Judgment affirmed.